TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00246-CV


Cindy Schlapper, Appellant

v.

Harbor Venture, Appellee



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-06-001019, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Cindy Schlapper has failed to prosecute this appeal.  Due to Schlapper's
failure to timely file an appellant's brief, a late-brief notice was issued on June 26, 2007.  In
response, Schlapper informed this Court by telephone that she intended to mail a motion for
extension of time on July 6, 2007.  No such motion has been received.  By letter dated July 31, 2007,
this Court requested that Schlapper file an appellant's brief or a motion for extension of time to file
the brief no later than August 21, 2007, warning that failure to do so would result in the dismissal
of this appeal for want of prosecution.  Schlapper has not filed an appellant's brief or a motion for
extension of time.  We dismiss this appeal for want of prosecution.  See Tex. R. App. P. 37.3(b).


_____________________________________
							Diane Henson, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Dismissed for Want of Prosecution
Filed:   November 14, 2007